Rudkin, C. J.
(dissenting) — A literal construction of the proviso to section 3 of the act under consideration (Laws 1909, p. 862, ch. 283, § 3; Rem. & Bal. Code, § 8923), would not permit of the payment of a warrant to the heir or other beneficiary of a deceased claimant, although the claim was presented, audited, and allowed during his lifetime. I do not think that such literal construction was intended. The purpose .of the proviso was doubtless to prevent the heirs of deceased veterans from preferring claims against the state where the veteran himself presented no claim during his life*272time. In enacting the proviso the legislature did not have claims such as this in contemplation; and if it had, I do not think that it would have provided for their rejection. The question is one of little moment, as it will probably never arise again, but the act was passed in recognition of a moral obligation resting on the state as successor to the territory, and I think a fair and reasonable construction of its provisions would include and authorize the payment of the claim in suit. I therefore dissent.